

116 SRES 590 ATS: Supporting the designation of May 15, 2020, as “National Senior Fraud Awareness Day” to raise awareness about the increasing number of fraudulent schemes targeting seniors in the United States, to encourage the implementation of policies to prevent those schemes, and to improve protections from those schemes for seniors.
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 590IN THE SENATE OF THE UNITED STATESMay 20, 2020Ms. Collins (for herself, Ms. Sinema, Ms. McSally, Mr. Rubio, Mr. Hawley, Mr. Casey, Mr. Jones, Ms. Warren, Mr. Grassley, Mr. Scott of South Carolina, Mr. Braun, and Ms. Rosen) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of May 15, 2020, as National Senior Fraud Awareness Day to raise awareness about the increasing number of fraudulent schemes targeting seniors in the United States, to encourage the implementation of policies to prevent those schemes, and to improve protections from those schemes for seniors.Whereas millions of older adults in the United States (referred to in this preamble as seniors) are targeted by scams each year, including Social Security impersonation scams and Internal Revenue Service impersonation scams, sweepstakes scams, romance scams, computer tech support scams, grandparent scams, debt scams, home improvement scams, fraudulent investment schemes, and identity theft;Whereas other types of fraud perpetrated against seniors include health care fraud, health insurance fraud, counterfeit prescription drug fraud, funeral and cemetery fraud, anti-aging product fraud, telemarketing fraud, and internet fraud;Whereas, in 2020, scammers are exploiting the ongoing coronavirus crisis to prey on seniors through a variety of scams, including economic impact payment scams, test kit scams, contact tracing scams, and work-from-home scams;Whereas the Government Accountability Office has estimated that seniors lose a staggering $2,900,000,000 each year to an ever-growing array of financial exploitation schemes and scams;Whereas, since 2013, the fraud hotline of the Special Committee on Aging of the Senate has received more than 9,500 complaints reporting possible scams from individuals in all 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;Whereas the ease with which criminals contact seniors through the internet and telephone increases as more creative schemes emerge;Whereas, according to the Consumer Sentinel Network Data Book 2019 released by the Federal Trade Commission, people age 60 or older reported losing approximately $445,000,000 to fraud in 2019, with a median loss for victims age 80 or older of $1,600, more than triple the median amount lost by victims between the ages of 50 and 59;Whereas senior fraud is underreported by victims due to shame, stigma, and lack of information about where to report fraud; andWhereas May 15, 2020, is an appropriate day to establish as National Senior Fraud Awareness Day: Now, therefore, be itThat the Senate—(1)supports the designation of May 15, 2020, as National Senior Fraud Awareness Day;(2)recognizes National Senior Fraud Awareness Day as an opportunity to raise awareness about the barrage of scams that individuals age 65 or older in the United States (referred to in this resolution as seniors) face in person, by mail, on the phone, and online;(3)recognizes that law enforcement, consumer protection groups, area agencies on aging, and financial institutions all play vital roles in—(A)preventing the proliferation of scams targeting seniors in the United States; and(B)educating seniors about those scams;(4)encourages—(A)the implementation of policies to prevent scams targeting seniors; and(B)the improvement of efforts to protect seniors from those scams; and(5)honors the commitment and dedication of the individuals and organizations that work tirelessly to fight against scams targeting seniors. 